Citation Nr: 1001775	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips.

2.  Entitlement to service connection for degenerative 
arthritis of the neck.

3.  Entitlement to service connection for degenerative 
arthritis of the back.

4.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
August 1965,

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating action 
dated February 2004, the RO denied the Veteran's claims for 
service connection for degenerative arthritis of the hips, 
neck and back, as well as his claim for an increased rating 
for degenerative arthritis of the left knee.  When these 
matters were before the Board in March 2009, they were 
remanded for additional development of the record.  Based on 
the additional evidence received, the RO assigned a separate 
10 percent evaluation for instability of the left knee, 
effective May 18, 2009.  The case is again before the Board 
for appellate consideration.

In its March 2009 determination, the Board denied service 
connection for bilateral hearing loss and an increased rating 
for scar of the left middle finger.  Accordingly, this 
decision is limited to the issues set forth above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service complaints relating to the hip 
and neck were acute and transitory and resolve without 
residual disability.



2.  Any current hip disability, including arthritis of the 
left hip, was initially demonstrated many years after 
service, and there is no competent medical evidence relating 
it to service.  

3.  Arthritis of the neck was initially documented many years 
after service, and there is no competent medical evidence 
linking it to service.  

4.  The service treatment records are negative for complaints 
or findings pertaining to the back.

5.  A back disability was first manifested many years after 
service, and there is no competent medical evidence linking 
it to service.

6.  The Veteran has, at worst, a limitation of 4 degrees of 
extension of the left knee, and flexion limited to 108 
degrees.

7.  Objective findings of instability of the left knee were 
first noted on the May 2009 VA examination and such 
instability is not more than mild.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service, nor may arthritis of the left 
hip be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative arthritis of the neck was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Degenerative arthritis of the back was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5110, 5260, 5261 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a July 2003 letter, issued prior to the rating decision on 
appeal, and in a September 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
and an increased rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The case 
was last readjudicated in October 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post service medical records, VA 
examination reports, a statement from an acquaintance and the 
Veteran's statements.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the Veteran's claim includes his 
statements, some of the medical evidence and a statement from 
a co-worker.  The service treatment records disclose that the 
Veteran was involved in an automobile accident in February 
1963.  It was noted he was in the front seat and apparently 
thrown out of the vehicle.  He was hospitalized and his 
complaints included stiffness of the neck and a hip 
contusion.  

The Veteran was treated in a private facility in May 1991 and 
related he had been in a motor vehicle accident the previous 
day.  He had complaints concerning his cervical and thoracic 
spine.  An X-ray of the cervical spine revealed osteopenia 
and degenerative joint disease.  The assessment was whiplash 
injury.  

VA outpatient treatment records disclose that the Veteran was 
seen in February 2003 for complaints of neck pain.  A left 
neck muscle spasm was reported the following month.  

In October 2004, a physician signed a Certification of Health 
Care Provider Form and noted the Veteran had osteoarthritis 
of the cervical spine and lumbosacral spine.  It was 
indicated the onset of osteoarthritis was in 1960.  

A CT scan of the neck at a VA facility in August 2006 
revealed moderate degenerative changes of the cervical spine.  

Following a VA examination on May 18, 2009, the diagnoses 
included mild degenerative changes of the left hip, none 
significant on the right; degenerative disc disease and 
degenerative joint disease of the cervical spine; and lumbar 
spondylolysis.  

In a statement dated August 2009, C.H.S. related he had 
worked with the Veteran for the previous 15 years.  He noted 
he had witnessed significant deterioration in his physical 
abilities.  He stated the Veteran had injured his neck, upper 
back and hip in an automobile accident in service.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  While the service treatment records confirm that the 
Veteran was thrown from a vehicle in February 1963, there is 
no clinical evidence to support his allegation that he was 
unconscious for any period of time following the accident.  
As noted above, he did have complaints regarding his neck, 
but X-rays of the cervical spine during the in-service 
hospitalization were negative.  The Board also notes the 
Veteran asserts he received months of physical therapy for 
his back, neck and hip injuries.  The service treatment 
records, however, are negative for any such treatment, or any 
other complaints involving these joints.  On a report of 
medical history in July 1965, the Veteran denied any bone or 
joint deformity, and clinical evaluations of the spine and 
lower extremities on the discharge examination were normal.  

On VA examination in October 2003, it was noted that there 
was normal motion of the left hip and there was no discomfort 
of the hip.  

The Veteran was afforded a VA examination in May 2009.  The 
examiner observed that the service treatment records revealed 
only a contusion of the hip.  She related the Veteran did not 
report any hip issues until the 2000's and that current X-
rays were not congruent with an injury related to the motor 
vehicle accident in 1963.  She added they were congruent with 
the effects of his chronic obesity.  Accordingly, the 
examiner concluded that the Veteran's current hip conditions 
were not caused by his motor vehicle accident in 1963 or 
other military related events.

With respect to the back, the VA examiner noted the medical 
records, including 
the service treatment records and the post-service medical 
evidence, did not suggest the Veteran sustained a lumbar 
spine injury that might cause any current back complaints.  
She stated there were no reports of back issues until many 
years after service and the military medical records did not 
suggest a back injury in service.  She related that even 
after the motor vehicle accident during service, the record 
did not reflect any complaints of a lumbar injury, and the 
current X-rays did not suggest pathology which would have 
been associated with an injury in the 1960's.  The examiner 
opined that there was insufficient evidence to suggest that 
the present lumbar pathology was related to service.  

The Board acknowledges that the opinion furnished by the VA 
examiner in May 2009 was not definitive regarding the 
etiology of the Veteran's arthritis of the cervical spine.  
In this regard, she acknowledged the Veteran was thrown out 
of a vehicle in service, but noted that there was no record 
for his claim that he experienced a loss of consciousness.  
She further noted there was no neurological evaluation 
reported in service.  She pointed out that the cervical spine 
X-rays were negative, and that the remaining medical records 
in service, to include the separation examination, did not 
report problems involving the neck.  She also noted there was 
no documentation of neck issues from 1963 to 1991, at which 
time the Veteran was involved in a motor vehicle accident and 
reported problems with the thoracic spine and the cervical 
spine, with a diagnosis of whiplash.  The examiner stated 
that cervical spine X-rays in 1991 revealed osteopenia and 
degenerative joint disease, but that without further details, 
she could not draw any conclusions from this information.  
She added that the finding on X-ray was not an acute 
condition, but could only be an outcome of chronicity.  She 
maintained this suggested a previous injury to the neck.  The 
examiner related that there were no medical records to review 
from 1963 to 1991, and this did not allow her to state 
whether the Veteran had ongoing neck issues during this 
period.  She also noted there was no record to report that 
the Veteran did not have any other injury during that time.  
She concluded that she could not resolve the issue of whether 
the motor vehicle accident in 1963 caused the Veteran's 
current cervical spine pathology without resort to 
speculation.  

The examiner reviewed the Veteran's claims file, considered 
his treatment for neck problems, and acknowledged his in-
service motor vehicle accident.  Nevertheless, she could not 
find sufficient positive evidence to link the Veteran's 
current neck disability with his active duty service to offer 
an opinion.  There is no medical opinion in the record 
linking the Veteran's neck disorder to service.  

The fact remains, however, that there is no competent medical 
evidence of any disability involving the hips, neck or back 
for many years after service.  The only evidence supporting 
his claim consists of his statements.  The Veteran has 
claimed that he was unconscious for a brief period of time 
following the accident during service, and that he was then 
bedridden for days thereafter.  As noted above, there is 
nothing in the service treatment records suggesting the 
Veteran was unconscious for any period of time.  He was 
treated primarily for his left knee complaints, but within 
three days of admission, his left knee symptoms were noted to 
be asymptomatic.  He was later discharged to duty, and there 
is no indication he received physical therapy.  Moreover, 
although he filed a claim for service connection for his left 
knee in 1981, he made no mention of his hips, back or neck at 
that time.  Thus, the Board finds that the evidence more 
contemporaneous to service is entitled to greater probative 
weight than the Veteran's current contentions regarding the 
nature and extent of the injuries he sustained in the motor 
vehicle accident during service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias 
in lay evidence and conflicting statements in weighing 
credibility).

While he submitted a lay statement from his friend who 
reported the Veteran suffered injuries to his neck, upper 
back and hip in an automobile accident in service, the letter 
did not indicate that the friend had witnessed the accident.  
In fact, the 2009 letter noted that the friend had worked 
with the Veteran for 15 years, which is decades after the 
Veteran's discharge from service. 

In addition, the only competent medical opinion of record 
concluded that the Veteran's current back and bilateral hip 
disabilities were not related to service, including the motor 
vehicle accident.  While a medical record revealed the 
Veteran reporting the onset of arthritis of multiple joints 
being in the 1960's, such was merely history provided by the 
Veteran and was not a medical opinion provided by the 
physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional).  Conversely, the 
conclusion reached by the VA examiner was based on a review 
of the record and addressed the question of etiology, taking 
into account the Veteran's records and his contentions.  The 
Board finds that the medical opinion is of greater probative 
value than the Veteran's allegation (in his argument and as 
stated to a medical provider) regarding the onset of his 
claimed disabilities.  

The Board acknowledges the Veteran's assertions that 
arthritis of the bilateral hips, neck and back is the result 
of his military service, and that he is competent to give 
evidence about what he experienced in service.  He is not, 
however, competent to diagnose his condition or render an 
opinion as to the cause or etiology of arthritis as that 
requires medical expertise which he is not shown to possess.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  With respect 
to any possible connection between the Veteran's current 
disabilities involving the hips, neck and back and his 
military service, the Board must rely on the relevant medical 
evidence to make a determination.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999).  The only competent medical 
opinion failed to find any such relationship regarding the 
neck and specifically found no such relationship regarding 
the hips and back. 

As a final matter, the Board notes that there is no evidence 
showing objective findings of arthritis of the neck, back or 
hips during the year following the Veteran's discharge from 
service.  Thus, the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309 are not applicable.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
arthritis of the hips, neck and back.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	II.  Increased rating 

A.  Left knee arthritis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When flexion is limited to 60 degrees, a 0 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a 0 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A review of the record establishes that VA outpatient 
treatment records note complaints of knee pain.  Findings 
reflecting degrees of motion lost were not reported.  While 
some limitation of motion of the left knee has been 
demonstrated on each of the VA examinations conducted during 
the course of the Veteran's claim, it has not been to a 
compensable degree.  In this regard, the Board points out 
that the October 2003 VA examination showed that the range of 
motion was from 0 to 110 degrees; the May 2006 examination 
revealed range of motion from 0 to 108 degrees; and the May 
2009 VA examination showed that the Veteran lacked 4 degrees 
of extension and had flexion to 115 degrees.  After 
repetition, flexion decreased to 110 degrees.  X-rays 
confirmed degenerative changes in the left knee. 

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board 
notes that the May 2006 VA examination disclosed that there 
was no additional limitation of motion due to repetitive use.  
The May 2009 examination showed that flexion of the left knee 
was reduced from 115 degrees to 110 degrees following 
repetitive use.  However, there is no indication of 
additional limitation of range of motion due to fatigue, 
weakness, or lack of following repetitive use or during 
flare-ups.  Thus, even considering his complaints, the 
evidence does not reflect that motion is limited to a degree 
of flexion or extension which results in an evaluation 
greater than the 10 percent currently assigned.  Indeed, the 
limitation of motion of the left knee is noncompensable.  
Thus, the 10 percent rating currently assigned adequately 
addresses the subjective complaints and the objective 
findings regarding the Veteran's left knee arthritis.  
Deluca, 8 Vet. App. 202.  

The Board also notes that the VA General Counsel has held 
that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, as the 
Veteran has not had flexion or extension limited to a 
compensable degree at any point during the course of the 
appeal for the left knee, separate ratings for limitation of 
extension and flexion are not warranted.

In sum, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for degenerative arthritis 
of the left knee.


B.  Instability of the left knee 

A 30 percent evaluation may be assigned for recurrent 
subluxation or lateral instability or which is severe.  When 
moderate, a 20 percent evaluation may be assigned.  When 
slight, a 10 percent evaluation will be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The RO assigned a separate 10 percent evaluation for 
instability of the left knee, effective May 18, 2009, the 
date of the VA examination in which instability was 
demonstrated.  Initially, the Board notes that this 
examination was the first time the Veteran's left knee was 
found to be unstable.  In this regard, VA examinations in 
October 2003 and May 2006 indicated that the knee was stable, 
and there was no evidence of subluxation.  On May 18, 2009, 
objective findings of instability were first noted, but the 
examiner characterized the instability as mild.  

The only evidence supporting the Veteran's claim consists of 
his statements.  The medical evidence of record demonstrates 
that the instability in the left knee is mild.  Thus, the 
Board concludes that the medical findings of record are of 
greater probative value than the Veteran's allegations 
regarding the severity of his left knee disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for 
left knee instability.  

C.  Other Considerations 

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's left knee disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for degenerative arthritis of the hips is 
denied.

Service connection for degenerative arthritis of the neck is 
denied.

Service connection for degenerative arthritis of the back is 
denied.

An increased rating for degenerative arthritis of the left 
knee is denied.

An evaluation in excess of 10 percent for instability of the 
left knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


